                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MYRONE RIVERA, et al,                          :
    Plaintiffs,                                :
                                               :
        v.                                     :      CIVIL ACTION NO. 19-CV-3494
                                               :
C.O. HOFFMAN, et al.,                          :
      Defendants.                              :

                                              ORDER

        AND NOW, this 8th day of August, 2019, upon consideration of Plaintiff Myrone

Rivera’s Motion to Proceed In Forma Pauperis (ECF No. 1), his prisoner trust fund account

statement (ECF No. 3) and his pro se Complaint (ECF No. 2), it is ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Myrone Rivera, #2018-4093, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of Berks County Jail or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Rivera’s inmate account; or (b) the

average monthly balance in Rivera’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Rivera’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Rivera’s inmate account until the fees are paid. Each payment shall reference the docket number

for this case.
       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

Berks County Jail.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED with prejudice to the extent that Rivera seeks to

assert constitutional claims on his own behalf. The Complaint is DISMISSED without

prejudice to the extent that Rivera asserts claims on behalf of Christopher Roth.

       6.      The Clerk of Court shall mark this case CLOSED.

                                             BY THE COURT:


                                             /s/ Mitchell S. Goldberg

                                             MITCHELL S. GOLDGERG, J.
